                                                           .
         Case 1:19-cv-01071-LY Document 30 Filed 12/03/19 Page 1 of 2
                       .
           IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF TEXAS                              2019 OEC   -3   PH   2: 20
                          AUSTIN DIVISION


RACHEL MILLER; TEXAS
DEMOCRATIC PARTY; DNC
SERVICES CORP., dlbla
DEMOCRATIC NATIONAL
COMMITTEE; DSCC; and DCCC,

         Plaintiffs,                          CIVIL ACTION NO. 1:19-cv-01071



RUTH HUGHS, in her official capacity
as the Texas Secretary of State,

        Defendant.


                                       ORDER

      Now before the Court comes the Joint Scheduling Proposal submitted by the

parties. After considering the proposal, the Court ORDERS that this case will be tried

to the Court during a two-day bench trial on June 22-23, 2019. Further, the Court

ORDERS that each sides' presentation (including cross examinations of adverse

witnesses) is limited to      hours per side. Further, the Court ORDERS that the

following dates are set:

    Defendant moves, answers, or        December 12, 2019'
    otherwise responds to the Complaint
    Rule 26(f) conference                   December 27, 2019
    Deadline to respond to Defendant's      December 31, 2019
    motion to dismiss, if applicable


'Per ECF No. 21.
         Case 1:19-cv-01071-LY Document 30 Filed 12/03/19 Page 2 of 2
                      .
    Deadline to file a reply in support of
                                                 January   10, 2020
    her motion to dismiss, if applicable
    Plaintiffs serve any additional
    expert reports and materials                 January   15, 2020
    required by Fed. R. Civ. P. 26(a)(2)2
    Defendant serves expert reports and
    materials required by Fed. R. Civ. P. April 3, 2020
    26(a)(2)
    Plaintiffs serve rebuttal reports and
    materials required by Fed. R. Civ. P. April 24, 2020
    26(a)(2)
    Discovery deadline                           May 15, 2020
    Deadline for dispositive and Daubert
                                                 May 22, 2020
    motions
    Deadline to respond to dispositive
                                                 June 5, 2020
    and Daubert motions
    Two-day bench trial




DATE:                             ir


                                         UNI       D STATE      DISTRICT JUDGE




2
  Plaintiffs filed expert reports previously in support of their application for a
preliminary injunction.

                                             2
